Citation Nr: 1718206	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-05 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to basic (nonservice-connected) burial benefits.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945.  He was wounded in combat on Okinawa and received the Silver Star Medal.  He died in November 2007, and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico that denied entitlement to a basic burial allowance.  

In January 2014, the Board remanded the appeal for further development.  The Board finds that there was substantial compliance with the January 2014 remand, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran died in November 2007.

2.  The appellant, the Veteran's daughter, filed for VA burial benefits in April 2008.

3.  The evidence of record does not demonstrate that the appellant incurred costs for the Veteran's burial expenses or that she was appointed as an executor by a judge and issued letters testamentary.



CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700, 3.1702, 3.1705 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in November 2007, and the appellant, his daughter, applied for VA burial benefits in April 2008.  The evidence of record indicates that the burial expenses were paid in November 2007 by D.M. on behalf of the estate.  

At the time of his death, the Veteran was service connected for a gunshot wound scar, left shoulder with some cicatrix formation, rated as 10 percent disabling; defective hearing , left, rated as noncompensable; and residuals of a gunshot wound, left shoulder involving deltoid muscle, rated as noncompensable.  His death certificate lists urosepsis and renal failure at the cause of death.

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700 (2016).  If a Veteran dies as a result of a nonservice-connected disability or disabilities, VA will pay the maximum burial allowance specified in 38 U.S.C.A. § 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  38 C.F.R. § 3.1705(a).

Under paragraph (b), a burial allowance is payable under this section for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: 

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. § 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.  38 C.F.R. § 3.1705(b).

Because service connection was in effect at the time of the Veteran's death and he was receiving disability compensation, the criteria for entitlement to burial benefits are met pursuant to 38 C.F.R. § 3.1705 (b)(1).

Effective July 7, 2014, VA amended the regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713).  In making this change VA aimed to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  The final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.

For claims received before July 7, 2014, as is the case here, the priority of payment for a claim for reimbursement or direct payment of burial expenses is as follows: (1) a funeral director if any balance of a bill for burial or funeral expenses is unpaid, or; (2) an individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (3) an executor or administrator of the estate for the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such services.  38 C.F.R. § 3.1702 (c)(1).  Claims for plot or interment allowance follow similar priority guidelines.  38 C.F.R. § 3.1702(c)(2).

The appellant has contended that the Veteran's last will and testament made her the executor or administrator of his estate.  However, in the State of New Mexico, "to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by an order of the district court or probate court, qualify and be issued letters."  N.M. STAT. ANN. § 45-3-103 (1978).  Thus, despite the Veteran's last will and testament, the appellant6 was not the executor or administrator of his estate under the laws of the State of New Mexico.  And despite VA requests, the appellant has not provided VA with any evidence demonstrating that she was appointed as an executor by a judge and issued letters testamentary.  In fact, in a November 2015 statement, the appellant acknowledged that she was not issued letters of testamentary.

In short, because the appellant did not pay for the Veteran's burial expenses, and has not demonstrated that she was appointed as an executor by a judge and issued letters testamentary, she lacks legal standing to pursue a claim for reimbursement for VA burial benefits.  Thus, VA is precluded from making payment for the Veteran's burial expenses to the appellant based on her April 2008 claim. 

The Board acknowledges the Veteran's heroic military service and the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines.  In this case, the Board finds no legal basis for the appellant's claim of entitlement to burial benefits under the law.  Because the record shows that the Veteran's burial expenses were paid by the Veteran's estate and the appellant did not use her own personal funds to pay the expenses, she cannot be the proper claimant for VA burial benefits.  See 38 C.F.R. § 3.1702(c)(1), (2).  



ORDER

Entitlement to VA burial benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


